NOT DESIGNATED FOR PUBLICATION

                                             No. 124,356


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS


                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                  TERRIN JAMES HAGGARD SR.,
                                           Appellant.


                                  MEMORANDUM OPINION


       Appeal from Saline District Court; RENE S. YOUNG, judge. Opinion filed May 27, 2022. Appeal
dismissed.


       James M. Latta, of Kansas Appellate Defender Office, for appellant.


       Natalie Chalmers, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before CLINE, P.J., ISHERWOOD and HURST, JJ.


       PER CURIAM: Contrary to clear Kansas Supreme Court precedent, Terrin James
Haggard Sr. appeals from his plea agreement claiming that his agreed-upon criminal
history score was not supported by sufficient evidence. In an agreement in which the
State dismissed several other charges against him, Haggard pled no contest to one count
of aggravated domestic battery, and the district court ultimately sentenced him to 24
months' probation. Haggard's sentence was based, in part, on his criminal history score of
C—which he now appeals—arguing that the district court erred in calculating his


                                                   1
criminal history score by converting his prior municipal convictions to a person felony
without the State proving that he was represented by counsel or waived that right in his
prior municipal convictions. But, as Haggard is aware, the Kansas Supreme Court has
found that when disputing a criminal history score, after failing to object at or prior to
sentencing, the defendant bears the burden to show the prior municipal convictions were
invalid. Accordingly, because Haggard has failed to provide evidence to meet this burden
on appeal, this court must dismiss his claim.


                        FACTUAL AND PROCEDURAL BACKGROUND


       In February 2021, the State charged Haggard with one count of felony aggravated
domestic battery, one count of misdemeanor violation of a protective order, and one
count of misdemeanor theft related to an incident where Haggard allegedly pushed his
way into his then-wife's home, choked her until she lost consciousness, and stole her dog.
In exchange for the State's dismissal with prejudice of the other two charges, and
agreement not to oppose probation and request additional jail time, Haggard agreed to
and entered a no contest plea to the aggravated domestic battery charge. The district court
accepted Haggard's no contest plea.


       Haggard's presentence investigation (PSI) report indicated that he had a criminal
history score of C based on his three prior nonperson felonies and three person
misdemeanors which were converted to one person felony. See K.S.A. 2020 Supp. 21-
6811(a) (stating that every three prior convictions for a Class A and B person
misdemeanor should be scored as one person felony); K.S.A. 2020 Supp. 21-6809
(stating that having one person felony and at least one nonperson felony results in a
criminal history score of C). Haggard's three person misdemeanors that were converted
into one person felony were all municipal convictions from Salina Municipal Court.




                                                2
       The district court held Haggard's sentencing hearing on August 16, 2021, and
found his criminal history score to be C—to which Haggard did not object. The district
court sentenced Haggard to 27 months in prison, with 12 months of postrelease
supervision, but ultimately suspended the prison sentence and placed Haggard on 24
months of probation. Haggard appeals.


                                        DISCUSSION


       Haggard concedes that he did not object to his criminal history score at the district
court, but asserts he should be able to raise this claim for the first time on appeal because
an illegal sentence may be corrected at any time. See K.S.A. 2020 Supp. 22-3504(a)
(stating an illegal sentence may be corrected at any time while the defendant is serving
such sentence); State v. Dickey, 305 Kan. 217, 219, 380 P.3d 230 (2016) (allowing a
challenge to the defendant's criminal history score for the first time on appeal). The State
does not challenge Haggard's preservation of this claim for appeal. And this court does
not disagree that illegal sentence claims may be brought at any time.


       The disagreement begins when Haggard contends that the State bears the burden
to prove that he was represented by counsel, or waived that right, in his prior municipal
convictions. In contradiction of Haggard's argument sits Kansas Supreme Court
precedent holding that a defendant who failed to object to their criminal history score at
or prior to sentencing then carries the burden on any subsequent appeal to demonstrate
the invalidity of their prior conviction. State v. Roberts, 314 Kan. 316, 334-35, 498 P.3d
725 (2021). Haggard acknowledges the precedent established in Roberts, but argues that
it was wrongly decided and this court should ignore its holding and require the State to
carry the burden on appeal to prove Haggard's prior municipal convictions were
constitutionally valid.




                                              3
       In Roberts, the defendant raised the same argument Haggard now raises—that
Roberts' sentence was illegal because the State failed to meet its burden to prove Roberts'
three prior person misdemeanors that were converted to a single person felony were
constitutionally valid because he was represented by, or waived his right to, counsel. 314
Kan. at 317. The Roberts court held that


       "a defendant who fails to object under K.S.A. 2020 Supp. 21-6814(c) at sentencing to the
       constitutional validity of a prior conviction used to enhance a current sentence, based on
       a claim of the absence of counsel without a valid waiver, has the burden to show the prior
       conviction is invalid, regardless of whether the defendant's constitutional challenge to the
       allegedly uncounseled conviction in criminal history is brought on direct appeal of the
       current sentence or in a proceeding collaterally attacking that sentence." 314 Kan. at 334-
       35.


Because Roberts failed to object to the constitutional validity of his prior misdemeanor
convictions at or before sentencing, the court held that on appeal Roberts carried the
burden to prove by a preponderance of the evidence that his prior convictions were
constitutionally invalid. Because Roberts failed to satisfy that burden, the court rejected
his claim and affirmed the appellate court's dismissal. 314 Kan. at 336.


       This court is duty bound to follow Kansas Supreme Court precedent unless there is
some indication that the court is departing from its previous position. State v. Rodriguez,
305 Kan. 1139, 1144, 390 P.3d 903 (2017). Haggard does not argue that the Kansas
Supreme Court has shown an intent or propensity to depart from its holding in Roberts—
and this court finding none is bound by its holding. Because Haggard has not presented
any evidence that his prior municipal person misdemeanors were uncounseled, he has not
satisfied his burden to prove by a preponderance of the evidence that those convictions
were unconstitutional. See Roberts, 314 Kan. at 334-36.




                                                    4
                                      CONCLUSION


       Haggard failed to designate a record supporting his claim that his prior convictions
used to calculate his criminal history were uncounseled. Thus, consistent with the Kansas
Supreme Court's disposition of similar appeals, his claim is dismissed. See State v.
Corby, 314 Kan. 794, 798, 502 P.3d 111 (2022); Roberts, 314 Kan. at 336.


       Appeal dismissed.




                                             5